Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,181,960 (Yam et al.) in view of claims 1-20 of US Patent pub. No. 2016/0062432 A1 (FARAZ et al.).   The instant application broadens the limitation recited in the parent application from the multiple limitations reciting how to determine the cessation of power delivery to PDs to controlling by an active system controller, “controlling, by the active system controller, the providing of power from the plurality of PSUs through a plurality of PoE interfaces to a plurality of powered devices;”  The parent application does not recite limitations related to a secondary failover controller.  However, US 2016/0062432 A1– FARAZ et al. recites a technique for a failover PSE controller in the event of the primary controller malfunctioning or unavailable.  It would have been obvious to a person having ordinary skill in the art at the time of filing to claim the failover controller feature recited.  A person having ordinary skill would have been motivated to claim the feature because adding a secondary controller adds redundancy and decreases downtime.


US 11,181,960 B2
App. 17/520,415
1. A method for power management for a Power over Ethernet (PoE) device, the method comprising: 

obtaining, by a supervisor, power information from a plurality of power supply units (PSUs) to obtain total consumed power; 



obtaining, by the supervisor, a total system power capacity value associated with the plurality of PSUs; 

calculating, by the supervisor, a total available PoE power value using the total consumed power and the total system power capacity value; and 

making a first determination, by the supervisor, using the total available PoE power value and a PoE power table, that a powered device should stop receiving power; 

obtaining a current sharing accuracy value for a PSU of the plurality of PSUs; 

setting an overcurrent protection point value for the PSU that is greater than a maximum current rating of the PSU by at least the current sharing accuracy value; 

making a second determination, by the PSU, that the PSU has a current that is greater than the overcurrent protection point value, 

wherein the other PSUs adjust power output for each of the other PSUs to be substantially a maximum rated power of each of the other PSUs; 

drooping, by the PSU, the PSU voltage value to avoid a failure of the PSU; and 

causing, by the supervisor, the powered device to stop receiving power, 

wherein the powered device stops receiving the power within a failure time limit of the PSU, which causes the current of the PSU to return below a current rating of the PSU before the failure.
2. (New) A method for managing power for a Power over Ethernet (PoE) device, the method comprising: 

obtaining, by an active system controller, power information from a plurality of power supply units (PSUs) to obtain total power consumption information; 


obtaining, by the active system controller, a total system power capacity value for the plurality of PSUs; 

controlling, by the active system controller, the providing of power from the plurality of PSUs through a plurality of PoE interfaces to a plurality of powered devices; 


US 2016/0062432 A1– FARAZ et al. 

15. A method, comprising: 

determining an allocation of power for a PD coupled to a network device; providing the allocated power to the PD using a PoE manager and PSE in the network device, wherein the PoE manager maintains, at least in part, a power plane for supplying DC power to the PD; and operating the PoE manager independently of an operating system of the network device such that when the operating system is unavailable, the PoE manager and PSE continue to provide the DC power to the PD.


replicating, by a passive system controller, a state of the active system controller, the state of the active system controller based on the power information including total consumed power and the total system power capacity; 


18. The method of claim 16, wherein a first processor executes the operating system and PoE application and a second processor performs the second PoE function of the PoE manager, the method further comprising: 

operating the second processor independently of the first processor such that when the first processor is unavailable, 

the second processor continues to perform the second PoE function of the PoE manager.






detecting, by the passive system controller, failure of the active system controller; and 


controlling, by the passive system controller in response to detecting failure of the active system controller, the providing of power from the plurality of PSUs through the plurality of PoE interfaces to the plurality of powered devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115